Per Curiam.
These suits were brought to recover damages for personal injuries and damages to an automobile arising out of an automobile collision on June 25th, 1926. They were tried together. The trial resulted in verdicts for the plaintiffs, as follows: Julius Archer Cohn, six cents; Max Polisky, $662.35; Clara Polisky, his wife, $250. A rule to show cause why a new trial should not be granted upon the question of damages only, was allowed the plaintiffs, on the ground that the damages awarded by the jury are insufficient and inadequate.
Our reading of the briefs and the transcript of the evidence taken at the trial lead us to the conclusion that the damages awarded by the-jury to the plaintiffs are inadequate.
The rule is therefore made absolute as to damages only, and the new trial will be confined to the 'question of damages.